         Case 1:20-mc-00299-PKC Document 30
                                         29 Filed 10/23/20
                                                  10/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE THE APPLICATION OF SEAWOLF
TANKERS INC. and, HEIDMAR INC.,
                                                               Case No. 1:20-mc-00299-PKC
REQUEST FOR DISCOVERY PURSUANT
TO 28 U.S.C. § 1782                                            ECF Case




       COME NOW Applicants, Seawolf Tankers Inc. (“Seawolf”) and Heidmar Inc.

(“Heidmar”) (Seawolf and Heidmar collectively “Applicants”), and Respondent Ridgebury Kilo

LLC (“Ridgebury Kilo”) filing their Stipulation for Dismissal Without Prejudice pursuant to Rule

41(a)(1), and would respectfully state as follows:

       Applicants and Ridgebury Kilo have entered into a settlement agreement and have agreed

to dismiss without prejudice this discovery action.

       WHEREFORE, upon the subjoined consent of the parties, this action shall be and hereby

is dismissed without prejudice.

       SO ORDERED.

                                             ____________

                                             U.S.D.J.

Dated: October 22, 2020                                             10/23/2020

HOLLAND & KNIGHT LLP



By:
James H. Power
Clayton J. Vignocchi
31 West 52nd Street
           Case 1:20-mc-00299-PKC Document 30
                                           29 Filed 10/23/20
                                                    10/22/20 Page 2 of 2




New York, New York 10019
Tel.: (212) 513-3200
Fax: (212) 385-9010
E-mail: james.power@hklaw.com
clayton.vignocchi@hklaw.com
Attorneys for Applicants
Seawolf Tankers Inc. and Heidmar Inc.


BLANK ROME LLP


By:
John D. Kimball
Thomas H. Belknap, Jr.
1271 Avenue of the Americas
New York, New York 10020
Telephone: (212) 885-5000
Fax: (212) 885-5001
jkimball@blankrome.com
tbelknap@blankrome.com
Attorneys for Ridgebury Kilo LLC




                                         2


#79632260_v1
